     Case 2:20-cv-00693-RFB-EJY Document 15 Filed 06/15/21 Page 1 of 1



 1                                 UNITED STATES DISTRICT COURT
 2                                       DISTRICT OF NEVADA
 3
        ERIC FLORES,                                         Case No. 2:20-cv-00693-RFB-EJY
 4
                     Plaintiff,
 5
             v.                                                            ORDER
 6
        NEVADA DEPARTMENT OF
 7      CORRECTIONS, et al.,
 8                   Defendants.
 9
10 I.       DISCUSSION

11          On June 10, 2021, the Court issued an Order giving Plaintiff until July 15, 2021, to file a

12   third amended complaint. ECF No. 13. On June 14, 2021, Plaintiff filed a Motion for Extension

13   of Time requesting an additional 15 days to file his third amended complaint. ECF No. 14. The

14   Court grants Plaintiff’s Motion. Plaintiff shall file his third amended complaint on or before

15   August 1, 2021.

16   II.    CONCLUSION

17          IT IS HEREBY ORDERED that Plaintiff’s Motion for Extension of Time (ECF No. 14) is

18   GRANTED. Plaintiff shall file his third amended complaint on or before August 1, 2021.

19          IT IS FURTHER ORDERED that if Plaintiff fails to file a complete, signed, third amended

20   complaint on or before August 1, 2021, the Court will screen Plaintiff’s initial complaint only.

21

22          DATED this 15th day of June 2021.

23

24

25                                                ELAYNA J. YOUCHAH
                                                  UNITED STATES MAGISTRATE JUDGE
26

27

28

                                                      1
